Citation Nr: 1706879	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right lateral epicondylitis (elbow disability) to include as secondary to residuals, left clavicle fracture with acromioclavicular joint surgical repair.

2.  Entitlement to service connection for right shoulder rotator cuff disability to include as secondary to residuals, left clavicle fracture with acromioclavicular joint surgical repair.

3.  Entitlement to service connection for an eye condition, claimed as pigment dispersion syndrome/Krukenberg spindle with peripheral corneal scars (previously refractive error).

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for residual scar, status post acromioclavicular joint surgical repair.
6.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome with mild degenerative joint disease (DJD).

7.  Entitlement to an initial disability rating in excess of 10 percent for right knee sprain with mild DJD.

8.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain.

9.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

10.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) from March 2012 and December 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In the March 2012 decision, the RO, in part: granted service connection for painful scar of the left clavicle and assigned an initial 10 percent rating effective November 18, 2011, the date of the claim for service connection; and denied right lateral epicondylitis and right shoulder both claimed as secondary to service-connected left clavicle disability.

In the December 2012 rating decision, the RO, in part: granted service connection for left knee, right knee, and left ankle disabilities; as well as tinnitus and assigned initial 10 percent ratings for each, effective from April 18, 2012; continued a noncompensable rating for bilateral hearing loss; and denied service connection for a bilateral eye condition and a right ankle disability.

This appeal is processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.

The issues of service connection for right elbow disability, right shoulder disability, and eye disorder; as well as increased ratings for bilateral knee and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right ankle disability was not present in service; degenerative arthritis was not shown until many years thereafter and such is not related to service or to an incident of service origin.

2.  The residual scar from status post acromioclavicular joint surgical repair is associated with pain to palpation.

3.  The Veteran's service connected tinnitus is currently evaluated at 10 percent disabling, the maximum evaluation authorized.

4.  The Veteran's hearing loss has Level I hearing impairment in both ears.
CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating higher than 10 percent for residual scar status post acromioclavicular joint surgical repair are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7804 (2016). 

3.  There is no basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.87, Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) .

4.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was afforded pertinent VA examinations in February 2012 and November 2012.  The examination reports were thorough and the clinical findings responsive to the rating criteria.  There is no medical or lay evidence of record that indicates the residual scar or hearing loss disability materially have increased in severity since November 2012.  VA has furnished adequate examinations and medical opinions for the claims adjudicated in the instant decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

II.  Analysis

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Right ankle

The Veteran contends that he has a right ankle disability due to an injury he sustained while on active duty.  Indeed, he has indicated in statements that while on active duty he injured his right ankle as a result of stress of running and road march. He states that he suffers daily with pain.

The Veteran's service treatment records (STRs) show no complaints of or treatment for a right ankle condition.  On June 1995 service retirement examination, the Veteran voiced no complaints with regards to his right ankle; and clinical evaluation of his lower extremities was normal.

Post-service treatment records show no specific complaints of or treatment for a right ankle condition.  An April 2012 statement from the Veteran's private provider, Dr. N.A.O. appears to suggest the Veteran's right ankle disability is related to service.

During November 2012 VA ankle examination, the examiner thoroughly reviewed the Veteran's claims file.  Physical examination was unremarkable; however right ankle degenerative arthritis was noted by X-ray.  The examiner indicated that the Veteran's right ankle disorder was less likely than not incurred in or caused any in-service event or injury.  His reasoning for reaching that opinion was based on his review of the medical records, the fact the Veteran voiced no complaints during service, and there was no documented traumatic event with regards to the right ankle.  Further, the examiner indicated that the right ankle degenerative arthritis was most likely due to the natural process of aging. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability.  In this regard, the Board places great probative weight on the November 2012 VA examiner's opinion that the Veteran's current right ankle disability was not related to his service, to include any claimed in-service injury.  The Board finds that the November 2012 VA examination report clearly reflects consideration of the lay statements of record, including his contentions that his right ankle disability began in service, and provides adequate rationale supported by the STRs and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords the greatest probative weight as to the etiology of the Veteran's right ankle disability to the VA examiner's November 2012 opinion.

Moreover, no medical evidence of record adequately refutes the VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his VA treatment records, documents an etiological relationship between his current right ankle disability and his service.  The Board observes that the April 2012 statement from Dr. N.A.O. appears to suggest the right ankle is related to service.  The Board notes, however, Dr. N.A.O. offers no clear reasoning as to how she arrives at the conclusion.  Further, the conclusion is not supported by the evidence of record.  As noted, the Veteran did not injure his right ankle during service, nor did he offer any complaints with regards to the right ankle.

The Board has also considered whether service connection is warranted on a presumptive basis.  The Board notes, however, the record fails to show that the Veteran's right ankle arthritis manifested to a degree of 10 percent within the one year following his discharge from active duty.  The first diagnosis of right ankle arthritis is during the November 2012 VA examination, 17 years post-service.  Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for right ankle disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In this regard, the Veteran has stated that he began to experience problems with his right ankle during service and that those problems have continued since service.  The Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current right ankle disability are inconsistent with and contradicted by the other evidence of record.  For example, while the Veteran was seen for a left ankle disability during service, no right ankle disability was noted.  On his retirement examination, the Veteran voiced no complaints with regards to his right ankle, and clinical evaluation of his lower extremities was normal.  Moreover the post-service treatment records show no complaints of or treatment for a chronic right ankle disability.  

Although the Veteran contends that his right ankle disability is related to his service, the Board finds that his opinion is afforded less weight than the opinion provided by the VA examiner.  Laypersons are often competent to provide opinions regarding the etiology of a disorder.  The Board finds, however, that the opinion of the medical examiner is more probative than the Veteran's.  The examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  The examiner's opinion was based upon a review of the record, including the evidence that the Board has found credible.  As such, it is afforded more weight than the opinion provided by the Veteran.

Therefore, based on the foregoing, the Board finds that service connection for a right ankle disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Residual scar

The Veteran's residual scar status post acromioclavicular joint surgical repair is rated as 10 percent disabling under 38 C.F.R. § 4.118, Code 7804.  One or two scars that are painful warrant a 10 percent rating under Code 7804.  

Based on a review of the medical evidence of record, there is no other impairment associated with his residual scar.  

A February 2012 VA examination report documents a painful scar at the left clavicle surgery site that measures 9cm x 0.5cm.  It was noted that the scar was not unstable.

The examination findings do not show any impairment associated with the scar other than pain to touch, which is contemplated under the 10 percent rating assigned under Code 7804.  Further, there is no indication that the scar involves an area greater than 929 square centimeters; so a rating under Code 7802 does not apply.  There also was no underlying soft tissue damage or any impairment of movement of the left arm due to the scar.  Thus, any impairment under Code 7801 is not warranted.  For the same reason, consideration of impairment under the muscle codes under 38 C.F.R. § 4.56 is not appropriate, as well.  

To the extent that the Veteran has contended that his residual scar is more severely impaired than the 10 percent rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 10 percent for the residual scar.  Therefore, entitlement to an initial increased rating for the residual scar is not warranted.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119, 126 (1999), however, as the 10 percent rating represents the greatest level of impairment for the entire appeal period, staged ratings are not warranted. 

Tinnitus

The Veteran seeks an initial increased rating for his service-connected tinnitus, for which he is currently receiving a 10 percent rating under Code 6260.  This Code allows for a single 10 percent disability rating for tinnitus regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  No higher disability rating is available under the Rating Schedule.  Accordingly, as there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear or otherwise increase the Veteran's total compensation for his service-connected tinnitus, his claim for an increased rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral hearing loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.   

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id. 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Initially, the Board notes that the audiological evaluation on file during the appeal period does not show that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or that the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.85(a), and those regulatory provisions are not for consideration in the instant case.

Historically, an August 1996 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective from October 1, 1995.  In April 2012, the Veteran requested a rating increased as his bilateral hearing loss had increased in severity.

A November 2012 VA audiological report reveals that the Veteran had the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
50
45
LEFT
10
15
45
60
65

Utilizing the numbers set forth above, the examiner found that the Veteran's average right ear decibel loss was 28dB (5dB + 10dB + 50dB + 45dB = 110/4 = 27.5dB loss).  He also found that the left ear decibel loss was 46dB (15dB + 45dB + 60dB +65dB = 185/4 = 46.25dB loss).  See November 2012 VA examination report, p.4(35).  The Veteran's Maryland CNC word list showed 100 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear.  The examiner indicated that the Veteran's bilateral hearing loss had an impairment on the ordinary conditions of daily life to include his ability to work, as the Veteran reported he has difficulty with conversations if the speaker stands too far.  The Veteran also reported that the television is very difficult to understand.

Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear. Using Level I hearing and Level I hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a 0 percent rating.

Based on the results of the audiological evaluation discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable (10 percent) evaluation at any time during this appeal.  Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable rating on the basis that his hearing loss has increased in severity, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet App. 345 (1992).  Thus, the assignment of a compensable rating is not warranted.

To the extent that the Veteran contends that his hearing loss is more severe than the rating that is currently assigned, the Board observes that the Veteran, although competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's report regarding the severity of his bilateral hearing loss, to include difficulty understanding conversational speech and the television.  After considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for additional compensation other than that to which he was found to be entitled to above are not met.  See Lendenmann, supra. 

Other considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residual scar, hearing loss, and tinnitus disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's painful scar is tender to palpation.  There is no indication that there is limited motion of the left upper extremity because of the residual scar.  The evidence does not show any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under Code 7804 contemplates a painful scar.  

Moreover, regarding hearing loss and tinnitus, the Veteran reported difficulty with conversations and hearing the television.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  

VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, any struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology.  Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Board observes that the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected residual scar, hearing loss and tinnitus.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, entitlement to a total disability rating based on individual unemployability (TDIU) may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his residual scar, bilateral hearing loss, or tinnitus.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims for higher ratings for his disabilities.  Therefore, in denying such increased ratings, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a right ankle disability is denied.

An initial disability rating in excess of 10 percent for residual scar, status post acromioclavicular joint surgical repair is denied.

An initial increase rating evaluation for tinnitus in excess of 10 percent is denied.

A compensable rating for bilateral hearing loss is denied.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Regarding service connection for right shoulder and right elbow disabilities, the Veteran claims such are also secondary to the service-connected left clavicle disability. 

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in February 2012.  The examiner diagnosed right shoulder rotator cuff tendinitis and right elbow epicondylitis.  The examiner essentially noted that the Veteran's right shoulder and elbow/arm disabilities were not related to his service-connected left clavicle disability as there is no concrete evidence in literature demonstrating that a person with a left shoulder separation and/or clavicle fracture will eventually have overload injuries to the contralateral upper extremity. 

Although the VA examiner noted that the Veteran's right shoulder and elbow disabilities were not a result of his service-connected left clavicle disability, the examiner did not offer an adequate opinion regarding whether the service-connected left clavicle disability aggravates his right shoulder and elbow disabilities. 

The Board finds that the examination is inadequate because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to the right shoulder and right elbow.  38 C.F.R. § 3.310 (2016).  The Court held that the phrases "caused by" and "related (due) to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that the right shoulder and right elbow disabilities are caused by or aggravated by his service-connected left clavicle disability.  Therefore, this medical opinion is essential to the Veteran's claim.  

Regarding the Veteran's eye disability claim, the Veteran was examined in November 2012.  The examiner diagnosed loss of vision due to refractive error, Krukenberg Spindle, and peripheral corneal scars.  He essentially indicated that the Veteran's eye disorders were unrelated to service because the April 2012 letter from Dr. N.A.O. (the Veteran's private provider) does not indicate as such.  The Board finds this opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  In light of the inadequacies set forth above, another VA examination to address the claim for service connection for a bilateral eye disability that includes opinions that will sustain judicial review is necessary.  Given the nature of the eye pathology the Veteran asserts is related to service, the AOJ will be directed to request that a VA ophthalmologist conduct this examination to the extent possible.

Regarding the increased rating claims pertaining to the bilateral knee and left ankle disabilities, the Veteran underwent VA examinations relating to these disabilities in November 2012.  The Board observes, however, the November 2012 VA examinations did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing, for the service-connected knee disabilities and, for both the service-connected left and non-service-connected right ankle.  See Correia v. McDonald, 28 Vet.App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing," and if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the VA examinations of record do not fully comply with Correia.  Therefore, in order to obtain a full disability picture of the Veteran's bilateral knee and left ankle disabilities, the Board finds that a remand is necessary to afford the Veteran another VA examination. 

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the Veteran's right shoulder, right elbow, eye disorder, bilateral knees and left ankle dated from December 2012 to the present.

2.  After all records and/or responses have been received; afford the Veteran an appropriate VA orthopedic examination so as to determine the etiology of his currently diagnosed right shoulder and right elbow disabilities.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right shoulder and right elbow disabilities were incurred during his period of active duty?

(b) Is it at least as likely as not that the Veteran's currently diagnosed right shoulder and right elbow disabilities are secondary to or aggravated by his service-connected left clavicle disability? 

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his right shoulder and right elbow disabilities. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  The examiner should also address the current level of severity of the Veteran's service-connected bilateral knee and left ankle disabilities.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the bilateral knee and left ankle disabilities, including limitation of motion and instability. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees and left ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should record the results of bilateral knee and left ankle range of motion testing for pain on BOTH active and passive motion and in weight-bearing AND non-weight-bearing, and if possible, with the range of the opposite undamaged non-service connected joint (right ankle) in light of Correia v. McDonald, 28 Vet. App 158 (2016).

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.

4.  The Veteran should be afforded an appropriate VA examination for purposes of determining the current nature and etiology of any current bilateral eye disorder.  The record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner should conduct any diagnostic examinations required to respond to the Remand questions.  Thereafter, the examiner should address the following inquiries.

(a)  The examiner should identify all current diagnoses pertaining to the Veteran's bilateral eyes.

(b)  For any refractive error diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such was subject to a superimposed injury during service that resulted in additional disability.

(c)  For each eye disorder other than a refractive error diagnosed, to include Krukenberg Spindle and peripheral corneal scarring, the examiner should offer an opinion as to whether such eye disorder(s) is at least as likely as not related to the Veteran's military service.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After completing the above actions, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


